Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 10, 11, 14-16, 19, 22-53, and 55-69 remain pending in the application. Claims 10, 11, 14-16, 19, 22-52, and 64-69 are withdrawn. As such, claims 53 and 55-63 are being examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53 and 55-63 are rejected under 35 U.S.C. 103 as being unpatentable over Bryden (US 2011/0088802- cited previously), as evidenced by Ageev et al. (US 2014/0027110). 	With respect to independent claim 53, Bryden discloses an apparatus comprising: 	an acoustic stimulation tool configured to apply acoustic stimulation, comprising: 	a pair of electrodes ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3); 	a first energy source configured to produce bubble cavitation in a volume of liquid between the electrodes ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3); and 	a second energy source comprising at least one capacitor configured to apply a pulse voltage across the electrodes when discharged, for causing the cavitating volume of liquid to form a plasma ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3).downhole acoustic stimulation tool, i.e., it is configured for use downhole to a surrounding formation. However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention that the acoustic stimulation tool, used for reducing contaminants in water, can be configured for use downhole, i.e., the acoustic stimulation tool disclosed by Bryden is fully capable of being employed downhole. Evidentiary support can be found in Ageev (Abstract).  	With respect to depending claim 55, which depends upon claim 54, Bryden discloses wherein the electrodes are external electrodes for forming a plasma in a liquid when the tool is submerged in the liquid ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3). 	With respect to depending claim 56, which depends upon claim 54, Bryden discloses further comprising a sealed chamber containing a liquid, the pair of electrodes being located in the chamber ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3); 	wherein the first energy source comprises at least one transducer arranged to generate an acoustic field between the electrodes thereby inducing cavitation in the volume of liquid between the electrodes ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3); and 	wherein the at least one capacitor is configured to apply the pulse voltage across the electrodes when discharged, thereby causing the cavitating volume of liquid to form a plasma which collapses to form a shockwave ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3). 	With respect to depending claim 57, which depends upon claim 54, Bryden discloses wherein the second energy source comprises: a plurality of capacitor units connected in parallel, each comprising at least one capacitor, and a voltage control unit configured to discharge the capacitor units asynchronously to apply a series of pulse voltages across the electrodes ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3). 	With respect to depending claim 58, which depends upon claim 57, Bryden discloses voltage In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 59-61, Bryden discloses a capacitor bank, wherein “the capacitor bank includes ten hybrid capacitors arranged into five in-series pairs with the five pairs connected in parallel ([0058] and Fig. 2). Although silent to the exact arrangments as instantly claimed, nevertheless a person having ordinary skill in the art before the effective filing date of the claimed invention would consider it obvious to arrange and rearrange the same parts in different but known configurations. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 	With respect to depending claim 62, Bryden discloses further comprising a sealed chamber containing a liquid, the pair of electrodes being located in the chamber ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3). 	With respect to depending claim 63, Bryden discloses wherein the first energy source comprises at least one transducer arranged to generate an acoustic field between the electrodes thereby inducing cavitation in the volume of liquid between the electrodes ([0012], [0013], [0017], [0021], [0026], [0042], and [0046]-[0058], and Figs. 2 and 3).
Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.  	Applicant argues that “Bryden fails to teach any form of downhole application and the device configuration of Bryden does not appear suitable for downhole application… particularly given the both (1) ultrasonic energy between the electrodes and (2) electrical voltage potential across the electrodes” (emphasis in the orginal). That is to say, “Bryden does not discloses the application of both ultrasonic energy and electrical voltage potential.” The Examiner finds this argument .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674